Citation Nr: 1113671	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  96-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right arm disorder, to include residuals of a right shoulder injury.  

2.  Entitlement to service connection for a low back disorder, to include residuals of a low back injury.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1981.  

This matter was most recently before the Board of Veterans' Appeals (Board) in July 2009, at which time it was remanded to the VARO in Oakland, California, through the VA's Appeals Management Center (AMC) in Washington, DC.  On remand, the AMC was assisted by the VARO in Nashville, Tennessee.  Following the completion of the actions sought by the Board, the case has since been returned to the Board for further review.  

The appellate issue regarding service connection for PTSD is herein expanded to include any and all psychiatric disorders, inclusive of PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim).  Evidence currently of record denotes the presence of separate acquired psychiatric disorders, among which is a major depressive disorder.  

The issue of the Veteran's entitlement to an acquired psychiatric disorder, including PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  


FINDING OF FACT

The Veteran alleges inservice injury involving the right shoulder or arm, as well as his low back, but the record otherwise fails to substantiate the occurrence of any such injury; he is not shown to have experienced chronic right arm, shoulder, or low back symptoms in service or continuous symptoms after service; disablement involving the right arm or shoulder, and the low back, is first demonstrated many years after service and is not shown by competent evidence to have originated in service or otherwise to be attributable to service or any event thereof.  


CONCLUSION OF LAW

Neither a right arm disorder, to include residuals of a right shoulder injury, nor a low back disorder, to include residuals of a low back injury, was incurred in or aggravated by service, nor may arthritis of the right arm or low back be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist & Stegall Compliance

This matter was most recently remanded by the Board in July 2009, and on prior occasions, in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed, and it is of note that neither the appellant, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO/AMC's letters, dated in April 2003, November 2004, September 2006, July 2008, and September 2009, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VCAA notice was provided to the Veteran only after the RO's initial adjudicatory action in August 1998 as to the claims for service connection for right arm and shoulder disorders and for low back disability.  However, following complete VCAA notice, multiple supplemental statements of the case were issued, the most recent of which was provided to the Veteran in November 2010, which had the effect of curing any timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant claims adjudication notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  In light of the foregoing, and in the absence of any viable allegation of a failure either as to the substance or timing of the notice provided, or a showing thereof, the Board concludes that compliance with its notice obligations under the VCAA has been achieved.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Under VA regulation, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Notice, too, is taken that this is a case in which at least a portion of the appellant's service treatment records are unavailable for review.  As such, the Board recognizes that VA needs to employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit- of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed"); see also 38 C.F.R. § 3.159(c)(4); McLendon, supra.  

In this case, the record indicates that the Veteran has been provided no VA medical examination as to either his claimed right arm and shoulder disorders or his low back disability.  The Board concludes an examination is not needed in this instance because the only evidence indicating the Veteran suffered an event, injury or disease in service consists of only his own lay statements.  Such evidence is insufficient to trigger VA's duty to provide an examination.   The United States Court of Appeals for Veterans Claim (Court) has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and evidence of record "establishing that the veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some casual connection between his disability and his military service").  There is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim since it could not provide evidence of a past event.

The Veteran reports that he sustained an inservice injury which led to onset of disablement of the right arm, right shoulder, and low back, but there is no substantiation of such injury or documentation of pertinent chronic complaints or findings by lay or medical evidence developed in service or for years following service discharge.  The Veteran's competency to describe the occurrence of an injury in service and, for that matter, anything that comes to him through his senses is unquestioned.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Moreover, once the disabilities in question were identified many years after service, competent evidence linking any such disability to the Veteran's military service or any event thereof, including trauma, is lacking.  There is no indication of insufficient, competent medical evidence that might preclude the Board from rendering a merits-based decision in this matter.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); McLendon, supra. 
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the record reflects that the Veteran was afforded an RO hearing in May 1996, but neither of the issues herein addressed on their merits were then on appeal, nor was testimony as to either received at that time.  To that end, and in the absence of any assertion that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or that there was resulting prejudice, further discussion of this point is obviated.  

In view of the forgoing, the Board finds that VA has substantially satisfied its duty to assist under the applicable law and regulations.  

Governing Legal Authority

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including arthritis, otherwise known as degenerative joint disease, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran does not allege, nor does the record indicate, that he was engaged in combat with the enemy at the time of the 1973 injury in Bitburg, Germany, when a fuel drop can is reported to have fallen onto his right arm, shoulder, and/or low back.  In the absence of an allegation or showing that a combat injury led to the onset of any claimed disability, the provisions of 38 U.S.C.A. § 1154 are not applicable to the facts of this case.  Notice is taken, too, that 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Factual Background

The Veteran filed his VA compensation claims for service connection for a right shoulder disability and low back disability in August 1996.  At that time, he reported that, while in service in Bitburg, Germany, in approximately the spring of 1973, a 360-wing tip drop fuel tank can fell onto him and caused him to fall to the ground.  The Veteran has asserted that this resulted in damage to his right arm and shoulder and his low back.  He states that his right shoulder never stopped hurting and has caused him pain and problems since the date of the accident in service.  He acknowledges postservice back injuries, but argues that his initial low back injury was in service and happened at the same time as the aforementioned right shoulder mishap.  

By its August 1998 rating decision, the RO denied service connection for postoperative right shoulder multidirectional instability and also denied service connection for low back pain.  The Veteran disagreed, the RO issued a statement of the case, and the Veteran perfected his appeal as to those issues.  When the Board first addressed those claims, which was in its July 2003 remand, it listed the issues before it as including service connection for a right arm disability and service connection for lumbosacral strain, while in its description of the procedural history of the case in the Introduction section of the remand, it referred to the RO's actions on claims for right shoulder multidirectional instability, postoperative, and service connection for low back pain.  In its October 2004 remand, the Board again listed the pertinent issues as service connection for right arm disability and service connection for lumbosacral strain.  In order to give broadest consideration to the Veteran's claims, the Board has now framed the issues as entitlement to service connection for a right arm disability, to include residuals of a right shoulder injury, and entitlement to service connection for a low back disability, to include residuals of a low back injury.

Review of available service treatment records show that they include no reference to a right shoulder, right arm, or low back injury resulting from having had a wing tip drop tank fall on him.  The service treatment records include no reference to such an injury, and they include no complaint, finding, or diagnosis concerning the Veteran's right upper extremity or low back.

The earliest postservice evidence of right upper extremity problems is in the late 1980s, when private medical records show that the Veteran underwent a cervical discectomy in January 1989, and thereafter his complaints included numbness in the fingers of each hand in May 1989. There was also a finding of tenderness in the anterior edge of the right trapezius in September 1989.  By November 1990, the Veteran's private physician noted progressive weakness of the Veteran's right upper extremity.  In December 1990, a private neurosurgeon examined the Veteran, and suggested spasms of his right hand might be related to medication.

The Veteran was examined by another private neurosurgeon in May 1991, who noted that the Veteran had undergone a discectomy at C-6 and stated further that his symptoms preoperatively were primarily numbness of the first three fingers of each hand, neck pain, and an aching left shoulder pain without radicular arm pain.  Six months postoperatively, the Veteran had developed numbness of the fourth and fifth fingers of each hand, with some radiation up the arms, bilaterally.  After review of X-rays and clinical examination in May 1991, the neurosurgeon's impressions were of status postoperative anterior discectomy at C5-C6; bilateral upper extremity numbness and triceps weakness, etiology undetermined; and rule out cervical disc protrusion, C6-C7.

In June 1991, the Veteran sustained a hyperextension injury of the right wrist while handling scuba gear, and a private orthopedist who examined him in August 1991 in conjunction with a worker's compensation claim noted full unrestricted range motion of the bilateral shoulders, elbows, and forearms.  After review of X-rays, it was the orthopedist's impression that the Veteran had some internal derangement of his right wrist, secondary to the hyperextension injury.  In September 1991, the Veteran underwent arthroscopy, which revealed a partial scapholunate ligament tear and fibrocartilaginous complex of the right wrist, and those areas were debrided.  In January 1992 and March 1992, he was evaluated and was also noted to have some residual de Quervin's extensor tenosynovitis of the right wrist.

The earliest postservice medical record concerning the Veteran's low back was compiled at a private urgent care clinic in February 1993, at which time the Veteran reported that he had been diving the previous day and while helping a diver in distress had fallen onto his back with 100 pounds of gear.  He said that he did "okay," but later had increased low back pain.  After examination, the diagnoses were of lumbosacral contusion and lumbosacral strain.

In late March 1994 following an endoscopy earlier that month, the Veteran's private family physician noted that the intravenous injection site for the endoscopy showed swelling and tenderness involving the right forearm up the arm to the shoulder.  The physician hospitalized the Veteran in early April 1994, and he underwent intravenous anticoagulation for thrombophlebitis of the right cephalic vein.

Follow-up records from the Veteran's family physician show that, after the April 1994 hospitalization, the Veteran continued to complain of right upper extremity pain.  In a treatment note, dated in late May 1994, the physician stated that the Veteran was still symptomatic with right shoulder girdle pain and radiation of numbness into the fourth and fifth fingers of the right hand.  The physician indicated that that this had been attributed to a deep venous thrombosis in the area, but the Veteran also had a history of a cervical-level neurological problem with a cervical discectomy in 1989.  An electromyogram in late May 1994 was normal, and an ulnar nerve study showed mild changes in the ulnar nerve and borderline sensory latency in the median nerve.

The Veteran was again seen by a neurosurgeon in June 1994, and his impression included right upper extremity pain, etiology undetermined.  The physician noted that magnetic resonance imaging (MRI) had shown spondylosis at C5-C6 and possible right C4-C5 disc protrusion.  Evaluation in a pain clinic in August 1994 resulted in entry of diagnostic impressions of chronic pain, neck and right upper extremity; and rule out reflex sympathetic dystrophy, right upper extremity.  Right stellate ganglion blocks followed, and he later underwent a right carpal tunnel release.

Treatment notes from the Veteran's family physician, dated in September 1994, indicate that the Veteran had completed three stellate ganglion blocks of the right which were performed for reflex sympathetic dystrophy of the right arm.  Also, it was noted that the Veteran had reported minimal subjective improvement of symptoms.  The physician further stated that the right carpal tunnel release had been effective and that the symptoms from this problem were significantly diminished. The assessment was of right arm pain of multifactorial origin.  In late November 1994, the Veteran reported he had had a change in the status of his right arm, stating that for the past 48 hours, he had numbness of the entire right shoulder and arm, and he described tingling as if the arm were asleep.

When the Veteran was seen by his family physician in January 1995, he reported that had recently been involved in rescuing furniture and personal effects from his flooded home.  He presented with neck pain, low back pain, and testicular pain, in addition to his chronic right arm pain.  On examination, there was bilateral paraspinal spasm of the cervical and lumbosacral spine, along with tenderness.  The pertinent assessment was of neck and back pain due to muscle spasm.

Records from the Veteran's family physician show that in February 1996 the Veteran reported there had been a small flood in his home several days earlier and he had slipped on wet carpeting and fell onto his buttocks.  He was complaining of low back pain with a sensation of paresthesia extending along the right lateral and posterior thigh.  Paraspinal spasm was evident on examination.  The assessment was of low back pain with possible right sciatica.  He was seen with continuing complaints, and in mid-March 1996, assessments of low back pain and right sciatica secondary to fall were recorded.  X-rays in March 1996 of the lumbosacral spine were interpreted as normal.

An RO hearing was afforded the Veteran in May 1996, a transcript of which is of record.  Neither of the issues herein adjudicated herein on the merits was addressed at that hearing.  

Notes from the Veteran's family physician show that the Veteran had right shoulder complaints in June 1996.  The Veteran described having had dislocation episodes of the shoulder in the past while diving and now reported popping and a sensation of the shoulder nearly giving out on occasion, but mostly had trouble with simple rotation and elevation.  The assessment was of right shoulder pain with possible joint laxity, and the physician administered an intra-articular steroid injection.

After consultation with an orthopedist, the Veteran underwent a right shoulder caspsulorrhaphy for multidirectional instability in July 1996.  At that time he reported to the surgeon that he had worked for about 27 years as a diver and had had episodes of his shoulder popping and what sounded like subluxation while diving in the past.  He said that he could not recall any specific dislocation in the past.  He also reported that his right hand went to sleep when he assumed a throwing position or tried to place his right hand behind his head.  When the Veteran was seen for follow-up in December 1996, he was noted to be 100 percent recovered from shoulder surgery, with full range of motion of the shoulder, but still had chronic radiation of pain from the neck to the right arm.

Office notes from the Veteran's private physician show that, in January 1997, the Veteran reported having developed low back pain and some right sciatica while sandbagging during a recent flood emergency.  After examination, the assessment was of low back pain with right sciatica.  Additional records, dated in mid-January and in March 1997, identify complaints of chronic right arm pain.  Additional private medical notes show continuing complaints, and a progress note, dated in September 1997, indicates that the Veteran was seen with complaints of intermittent progressive numbness of the thumb and middle finger, bilaterally, that had started a few months earlier.  The Veteran gave a history of a similar prior episode that required urgent neurosurgical intervention.  There was also noted to be a history of a high pressure hose injury to the right wrist and past ligament repair of the right shoulder.  The Veteran was noted to be currently using a transcutaneous nerve stimulator (TENS) unit for right arm pain.  After examination, the impressions were: (1) new onset bilateral hand numbness, which the physician said possibly represented a recurrence of cervical cord compression/radiculopathy; and (2) remote right distal upper extremity weakness with a chronic pain syndrome secondary to injury, requiring TENS unit and Vicodin.  

An office note, dated in February 1999, shows the Veteran saw his private primary care physician with complaints of back pain, which were noted to have begun approximately two years earlier.  The Veteran described the pain as intermittent but fairly persistent, and he also described bilateral sciatica for the past two years.  The physician also noted that an X-ray had been done about a year ago with an impression of some disc compression.  In March 1998, the Veteran felt his low back pain was becoming progressively worse; the physician's assessment was of low back pain, probably sacrolitis.

In July 1999, the Veteran was seen with complaints of continuing low back pain and sciatica.  He also complained of increasing twitching of the right hand.  The assessments were of right sciatica, still symptomatic, and pain and tremor of the right arm. The Veteran's private physician said that this was a complex problem in that the Veteran had had an injury to the right hand with development of reflex sympathetic dystrophy and had also had right shoulder surgery.  He said that the developing tremor and weakness needed to be reevaluated in light of an abnormal MRI study in 1994.  The record indicates the veteran underwent a cervical fusion in January 2000.

Additional medical treatment was received from VA and non-VA sources for right arm and shoulder disablement, as well as low back pain, in the years thereafter.  In February 2001, the Veteran reported a medical history involving an on-the-job injury to his right wrist during 1979, for which he was found permanently disabled and for which he received worker's compensation benefits.  When seen by VA in June 2001, he reported that he had shoulder arthritis and right wrist problems after trauma several years prior thereto.  When undergoing a VA mental health medication review in May 2003, the Veteran reported the occurrence of a right hand and wrist injury during military service and resulting chronic pain.  A right shoulder capsulorrhaphy was undertaken in June 2007 due to recurrent instability; a right shoulder arthroscopy for decompression and excision of the distal clavicle and for proximal biceps tenodesis followed in January 2008.  Chronic shoulder pain continued to be present, which also necessitated a series of pain injections.  The clinical assessments as of August 2009 were of chronic arthritis of the right shoulder and posttraumatic arthritis and/or tendinitis of the right biceps.  When evaluated on an outpatient basis by VA in February 2010 for low back pain, the Veteran reported having jumped out of airplanes while in the military.  

Analysis

The Board notes at the outset that the RO denied service connection for postoperative cervical discectomy in a rating decision dated in December 1995.  The Veteran did not appeal that decision.  Later, in a rating decision dated in February 2000, the RO denied the Veteran's application to reopen that claim, the Veteran filed a notice of disagreement, and a statement of the case was issued.  The Veteran did not, however, file a substantive appeal.  As the issue now before the Board involves only the Veteran's lower spine, the question of service connection for residuals of a cervical discectomy or cervical spine disorder is not before the Board and it not herein further discussed.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a right arm disability, to include residuals of a right shoulder injury, and for service connection for a low back disability, to include residuals of a low back injury.

Service treatment records are negative for any complaint, finding, or diagnosis concerning the right shoulder, right arm, or low back.  While the Veteran reports that a wing tip drop tank fell on him resulting in injuries to his right shoulder and low back, that is not documented in his service treatment records and while he has reported that he has been bothered by his right shoulder and presumably his low back ever since the claimed inservice injury, the absence of any treatment records or diagnosis relating to the right shoulder, right arm or low back until many years after service is significant evidence against each of the claims in question.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints, as one factor weighing against the claim for service connection); see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  The Veteran is competent to state that he was subject to an inservice injury which entailed a wing-tip drop tank falling onto him; however, the absence of corroboration of that incident, including contemporaneous documentation of complaints related to that injury or medical treatment therefor inservice and for years thereafter weighs against the Veteran's credibility and the probative weight of his unsubstantiated account of inservice injury.  

Likewise, there is no medical evidence that suggests a causal relationship between any current disability and any incident in service, including the claimed inservice injury.  The Veteran's assertions that his current right arm and shoulder disability and a low back disorder are causally related to the noted inservice event cannot serve as competent evidence of a medical nexus between current disabilities and service.  In this regard, the Board notes that the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide medical opinions.  It is now well established that a lay person such as the Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and this Veteran's opinion that his current right arm disability, to include as a residual of right shoulder injury, and his current low back disability, to include residuals of a low back injury, are due to any incident of service is therefore entitled to no weight of probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

In summary, the Board finds that no right arm or shoulder disability or low back disorder was shown in service or for many years thereafter, and the evidence does not demonstrate that any current right arm, right shoulder, or low back disability is linked to any incident of service, to include any right arm/shoulder or low back injury that may have occurred when a wing tip tank fell and hit the Veteran.  The Board therefore concludes that the preponderance of the evidence is against the claims, and service connection for a low back disability, to include as residual to low back injury, is not warranted, nor is service connection warranted for right arm disability, to include as a result of a right shoulder injury.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for right arm disability, to include as a result of a right shoulder injury, is denied.  

Service connection for a low back disability, to include as residual of low back injury, is denied.  



REMAND

Notice is taken that, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010).

The RO has considered the following regulation and has determined that it is not applicable to the facts of this case.  The Board disagrees, finding that at least one of the Veteran's claimed stressors entails a perceived fear of hostile enemy or terrorist action and, as such, further evidentiary development, as provided by the recent regulatory change, is necessitated.  In this regard, the Veteran has alleged that the Air Force Base in Bitburg, Germany, where he was stationed in service, was attacked by terrorists, including multiple bomb threats in or about February 1972, fire bombing of the base mess hall in August 1972,  and one or more sniper assaults in or about October 1972.  According to the Veteran, the Bonnerminher Terrorist Group was very active near his base in Bitburg while he remained on active duty.  This requires remand for the additional actions set forth in the amended § 3.304(f) to be undertaken.  

Inasmuch as a VA examination is necessary to assess on remand the impact of the Veteran's claimed fear of hostile enemy or terrorist action in leading to the onset of PTSD, it is all advisable to ascertain the relationship between other existing acquired psychiatric disorders, to include a major depressive disorder, to the Veteran's period of military service through such examination and solicitation of medical opinion(s).  Clemons, supra.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Undertake any further action that may be necessary to comply with notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate his expanded claim for service connection for any acquired psychiatric disorder, inclusive of PTSD, per Clemons, supra.  

2.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

3.  Ask the Veteran and his service representative for any additional information regarding each of his claimed inservice stressors leading to PTSD.  The Veteran is asked to provide as much specificity as possible.

4.  Thereafter, undertake whatever actions are necessary to verify the occurrence of the Veteran's claimed stressors, including but not limited to the Veteran's account of being subject to terrorist attacks while .  These verification efforts should be undertaken through contact with the National Personnel Records Center, National Archives and Records Administration, the applicable service department, and U.S. Army and Joint Services Records Research Center (USAJSRRC) and use of all relevant secondary sources, as well as a search of unit records, morning reports, unit diary records, and incident reports, to the extent that such records are available.

5.  Schedule the Veteran for a VA psychiatric or psychological examination to determine if any claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to any such stressor.  The VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.

The examiner should then offer an opinion addressing the following questions:

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder now present originated in service or otherwise attributable thereto or any incident thereof?  

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any psychosis now present was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such psychosis manifested?

(c)  Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any alleged stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to that claimed stressor?  The examiner is also asked to specify whether or not any of the Veteran's claimed stressors leading to the onset of PTSD, if in fact PTSD is diagnosed, are related to the Veteran's fear of hostile military or terrorist activity?

A complete rationale for each opinion offered should be provided and such opinion should incorporate the at least as likely as not language.  If any requested opinion cannot be provided without resort to speculation that fact and the reasons why that is the case should be fully set forth within the examination report.  In offering such opinions, the VA examiner's reference to specific items in the clinical record would be of considerable assistance.

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.

6.  Lastly, adjudicate the claim remaining on appeal on the basis of all pertinent evidence and all governing law and regulations, including the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


